Motion for a stay granted on condition that the appellant procures the record on appeal and appellant’s points to be served and filed on or before February 2, 1961, with notice of argument for February 14, 1961, said appeal to be argued or submitted when reached. The defendant-appellant’s time to serve its amended answer is extended to 10 days after service upon its attorneys of a copy of the order of this court determining said appeal, with notice of entry thereof. Concur — Botein, P. J., Valente, Stevens, Eager and Bergan, JJ.